DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on July 9, 2020 is acknowledged.
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inagawa et al. (JP02-160631A – hereinafter Inagawa).
For the rejection, the Examiner will reference sections of the machine translation of Inagawa.
Regarding claims 1 and 5, Inagawa (pg. 2 – Example) discloses a sample cut from a chalcogenide glass (corresponding to a preform) and placing the preform in an apparatus in an inert gas atmosphere, such as argon, and heating the glass to a yield point (corresponding to a deformation point) of 283 degrees C at 10 degrees C/min and holding the glass at the yield point for 10 minutes.  The yield point (i.e. deformation point) of 283 degrees C provides for a deformation point within Applicant’s claimed range of 250 to 370 degrees C.  
Either the heating to a yield point at 10 degrees C/min or the holding the glass at the yield point for 10 minutes, or a combination of the heating and holding provides for firing a preform of chalcogenide glass in an inert gas atmosphere and provides for a fired body.  Alternatively, if it is interpreted the heating to a yield point at 10 degrees C/min, holding the glass at the yield point for 10 minutes, or a combination of the heating and the holding is not a firing step, it would be obvious to a person having ordinary skill in the art, either the heating to a yield point at 10 degrees C/min, holding the glass at the yield point for 10 minutes, or a combination of the heating and holding is a firing step and the heated preform is a fired body.
Inagawa further discloses after being held at the yield point for 10 minutes, the glass is further heated to a softening point temperature of 385 degrees C and pressing is performed to provide for a convex or concave chalcogenide glass lens for infrared rays.  This provides for subjecting the fired body to hot press molding and the hot press molding in an inert gas atmosphere, specifically argon and a method for manufacturing an infrared-transmissive lens, as stated in the preamble.
Regarding claim 2, as discussed in the rejection of claim 1 above, Inagawa discloses heating to a yield point (corresponding to a deformation point) temperature at 10 degrees C/min and holding at a yield point temperature for 10 minutes.  The heating and/or holding, or both the heating and holding provides for the preform is fired at temperature values within Applicant’s claimed range of 0 to 50 degrees C lower than a deformation point (i.e. yield point) of the glass at 10 degrees C/min and after 
Regarding claim 4, Inagawa (pg. 2 – Example) further discloses after heating to the yield point and holding at the yield point temperature for 10 minutes, pressing was performed while gradually heating to a softening point temperature of 385 degrees C.  This provides for the fired body is subjected to the hot press molding at a temperature equal to or higher than a deformation point of the chalcogenide glass and equal to or lower than a softening point of the chalcogenide glass.
Regarding claim 7, Inagawa (pg. 2 – Example and pg. 2 Col. 2 of JP patent) further discloses the chalcogenide glass having a composition ration of Ge20As30Se30Te20, where the subscript numbers represent atomic percentages.  This provides for the chalcogenide glass contains Se and Te, which provides for the claimed limitation of containing at least one of S, Se, and Te.
Regarding claim 8, Inagawa (pg. 2 – Example and pg. 2 Col. 2 of JP patent) further discloses the chalcogenide glass having a composition ratio of Ge20As30Se30Te20, where the subscript numbers represent atomic percentages.  This provides for S+Se+Te = 0 + 30 + 20 = 50% by mole, which is within Applicant’s claimed range of 30 to 80% by mole.  Alternatively, if it is interpreted the S composition does not inherently equal to zero or substantially zero, it would be obvious to a person having ordinary skill in the art, since S is not recited in the composition ratio, the S composition is zero or substantially zero, and therefore, S+Se+Te = 0 + 30 + 20 is approximately 50% by mole, which is within Applicant’s claimed range of 30 to 80% by mole.
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagawa et al. (JP02-160631A – hereinafter Inagawa) as applied to claims 1 and 5 above, and further in view of Ashida et al. (US 20170057856 – hereinafter Ashida).
Regarding claims 3 and 6, as discussed in the rejection of claims 1 and 5 above, Inagawa discloses a step of firing in an inert gas atmosphere, such as argon, and hot press molding in an inert gas .
Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagawa et al. (JP02-160631A – hereinafter Inagawa) in view of Tani et al. (US 2010/0285946A1).
For the rejection, the Examiner will reference sections of the machine translation of Inagawa.
Regarding claims 1 and 12, Inagawa (pgs. 1-2) discloses a method of molding lens of a chalcogenide glass by placing a sample cut out from a chalcogenide glass (corresponding to a preform) and placing the preform in an apparatus in an inert gas atmosphere, such as argon, and heating the glass to a yield point (i.e. deformation point).  Either the heating to a deformation point at 10 degrees C/min or the holding the glass at the deformation point for 10 minutes, or a combination of the heating and holding provides for firing a preform of chalcogenide glass in an inert gas atmosphere and provides for a fired body.  Alternatively, if it is interpreted the heating to a deformation point at 10 degrees C/min, holding the glass at the deformation point for 10 minutes, or a combination of the heating and the holding is not a firing step, it would be obvious to a person having ordinary skill in the art, either the heating to a yield point at 10 degrees C/min, holding the glass at the yield point for 10 minutes, or a combination of the heating and holding is a firing step and the heated preform is a fired body.  
Inagawa further discloses after being held at the yield point for 10 minutes, the glass is further heated to a softening point temperature and pressing is performed to provide for a convex or concave chalcogenide glass lens for infrared rays.  This provides for subjecting the fired body to hot press molding and the hot press molding in an inert gas atmosphere, specifically argon and a method for 
Inagawa fails to disclose the chalcogenide glass is substantially free of As.  However, Tani ([0015]) and abstract) discloses alternative chalcogenide glass suitable for molding lenses.  Tani discloses chalcogenide glasses for molding whose deformation point (i.e. yield point) ranges from 240-400 degrees C, preferably 250-390 degrees C, which is within Applicant’s claimed range of 250 to 370 degrees C and discloses ([0032]) the glass should be heated at a temperature close to its softening point and the molded.  Tani (Table 1 and [0045]) discloses compositions of chalcogenide glasses (embodiments 1-10) for molding comprising Ge, Sb, Sn, and S, and discloses molding performed at temperatures at 270 degrees C.  
Based on the disclosure of Inagawa and Tani, it would be obvious to a person having ordinary skill in the art, a chalcogenide glass compositions comprising Ge, Sb, Sn, and S, as taught by Tani, could be molded into a lens by the method disclosed by Inagawa, including molding at temperatures close to the softening point, as taught by Tani.  Therefore, with the substitution of the Ge, Sb, Sn, and S composition in the molding method of Inagawa, including molding at temperatures close to the softening point of the chalcogenide glass, Inagawa in view of Tani provide for the claimed firing a preform of chalcogenide glass, substantially free of As, as claimed in claim 12, in an inert glass 
Additionally, it should be noted with the embodiments of 1-10, Inagawa in view of Tani also provides for a softening point of about 270 degrees C, since Tani discloses embodiments 1-10 mold-formed at 270 degrees C, this falls within Applicant’s disclosed softening temperature ranging from 250 to 370 degrees C.
Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive. Applicant argues Inagawa fails to teach or suggest the softening point temperature of the chalcogenide glass should or possible be below 385 degrees C.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., softening point) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The softening point is not claimed in claim 1, Applicant has amended the claim to recite a deformation point of the chalcogenide glass is 250 to 370 degrees C.  The Examiner notes, there is a new grounds of rejection for claim 1 due to the addition of new claim 12.  As stated in the rejection of claim 1 and 12 over Inagawa in view of Tani, Inagawa in view of Tani also provides for a softening point of about 270 degrees C, since Tani discloses embodiments 1-10 mold-formed at 270 degrees C, this falls within Applicant’s disclosed softening temperature ranging from 250 to 370 degrees C.
Applicant also argues Inagawa fails to disclose or teach “a deformation point of the chalcogenide glass is 250 to 370 degrees C”.  The argument is not persuasive.   As stated in the rejection of claim 1 above, Inagawa (pg. 2 – Example) discloses a sample cut from a chalcogenide glass (corresponding to a preform) and placing the preform in an apparatus in an inert gas atmosphere, such 
Therefore, for the reasons above, the Examiner maintains the rejection of claims 1-2, 4-5 and 7-8 over Inagawa and claims 3 and 6 over Inagawa and Ashida.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or fairly suggest the method of claim 1 wherein the preform is fired for six to twelve hours.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LISA L HERRING/               Primary Examiner, Art Unit 1741